IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW EARVASE, §
§ No. 161, 2015
Defendant Below, §
Appellant, § Court Below—Family Court of
§ the State of Delaware in and for
v. § New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1306019886
§
Plaintiff Below, §
Appellee. §

Submitted: June 23, 2015
Decided: June 29, 2015

O R D E R
This 29"1 day of June 2015, it appears to the Court that, on June 4, 2015, the

Chief Deputy Clerk issued a notice directing the appellant, Matthew Earvase, to
Show cause why this appeal should not be dismissed for Earvase’s failure to (i) ﬁle
the opening brief and (ii) pay the Supreme Court ﬁling fee in the absence of a
motion to proceed in forma pauperis. Earvase has failed to respond to the notice to
show cause and has neither ﬁled the opening brief nor paid the filing fee. Under
these circumstances, dismissal of the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that this appeal is DISMISSED.